 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   RAMON ENCISO,                                  No.       CV 19-1819 PA   X
                                                              CR 15-438 PA
12                 Petitioner-Defendant,
                                                    JUDGMENT
13          v.
14   UNITED STATES OF AMERICA,
15                 Respondent-Plaintiff.
16
17
18          Pursuant to the Court’s July 15, 2019 Order denying the Motion to Vacate, Set Aside
19   or Correct Sentence by a Person in Federal Custody pursuant to 28 U.S.C. § 2255 filed by
20   petitioner Ramon Enciso (“Petitioner”),
21          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Petitioner’s Motion
22   is denied and this action is dismissed with prejudice.
23
24
      DATED: July 15, 2019                            ___________________________________
25                                                               Percy Anderson
                                                        UNITED STATES DISTRICT JUDGE
26
27
28
